Exhibit 10.13

 

FIRST AMENDMENT
TO LOAN AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of December 30, 2013, by and among HARVEST CAPITAL CREDIT
CORPORATION, a Delaware corporation (“Borrower”), each of the financial
institutions from time to time party hereto (individually each a “Lender” and
collectively the “Lenders”) and CAPITALSOURCE BANK, a California industrial bank
(“CapitalSource”), as administrative, payment and collateral agent for itself,
as a Lender and for the other Lenders (together with its successors and assigns
in such capacities, “Agent”).

 

R E C I T A L S:

 

WHEREAS, Borrower, Agent and the Lenders have entered into that certain Loan and
Security Agreement, dated as of October 29, 2013 (as may be further amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), pursuant to which Agent and Lenders made certain financial
accommodations to Borrower in a maximum principal amount of $55,000,000.00 (the
“Loan”).

 

WHEREAS, Borrower has requested, and Agent and Lenders hereby agree to, among
other things, modify certain terms and provisions of the Loan Agreement, on the
terms and conditions set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the above-premises and other good and
valuable consideration, the parties hereto covenant and agree as follows:

 

1.           The foregoing recitals are incorporated herein by reference.

 

2.           All capitalized terms used in this Amendment and not otherwise
defined herein shall have the meaning ascribed thereto in the Loan Agreement (as
amended hereby).

 

3.           Article I of the Loan Agreement is hereby amended to amend and
restate the definition of “Payment Date” in its entirety and replace it with the
following:

 

““Payment Date’ shall mean (x) the fifteenth (15th) day of each calendar month
(or, if such date is not a Business Day, then the next Business Day to occur),
commencing on November 15, 2013, or (y) such earlier date determined by Agent in
its Permitted Discretion.”

 

4.             Section 6.1 of the Loan Agreement is hereby amended to amend and
restate subsection (j) thereof to read as follows:

 

“(j)     Third Party Valuations of Pledged Loans. Borrower shall provide to
Agent within five (5) Business Days of receipt a third party valuation report,
prepared by CTS Capital Advisors, LLC, or such other third-party acceptable to
Agent in its Permitted Discretion, and otherwise in form and substance
acceptable to Agent in its Permitted Discretion, in relation to each Underlying
Loan and each Underlying Borrower, which report shall include, without
limitation, a calculation of Fair Value for each Pledged Loan that is a Level 3
Asset, as defined in FAS 157. Borrower shall not be required to obtain and
provide all such reports for the same period or at the same time during the
calendar year so long as one such report is provided for each Underlying Loan
and Underlying Borrower (x) within twelve (12) months of the date of the Advance
in conjunction with which such Underlying Loan was pledged to Agent, and (y)
within each subsequent twelve (12) month period thereafter.”

 

 
 

--------------------------------------------------------------------------------

 

 

5.             All references in the Loan Documents to the “Loan Agreement”
shall be deemed to refer to the Loan Agreement as amended by this Amendment.

 

6.             Borrower covenants and agrees with and represents and warrants to
Agent and Lenders as follows:

 

(a)           Borrower’s obligations under the Loan Agreement, as modified
hereby, are and shall remain secured by, inter alia, the Loan Agreement and the
other Security Documents;

 

(b)           (i) Borrower possesses all of the powers requisite for it to enter
into and carry out the transactions of Borrower referred to herein and to
execute, enter into and perform the terms and conditions of this Amendment, the
Loan Documents and any other documents contemplated herein that are to be
performed by Borrower; (ii) any and all actions required or necessary pursuant
to Borrower’s organizational documents or otherwise have been taken to authorize
the due execution, delivery and performance by Borrower of the terms and
conditions of this Amendment, the Loan Documents and said other documents; (iii)
such execution, delivery and performance will not conflict with, constitute a
default under or result in a breach of any applicable law or any agreement,
instrument, order, writ, judgment, injunction or decree to which Borrower is a
party or by which Borrower or any of its properties are bound; (iv) all
consents, authorizations and/or approvals required or necessary from any third
parties in connection with the entry into, delivery and performance by Borrower
of the terms and conditions of this Amendment, the Loan Documents, the said
other documents and the transactions contemplated hereby have been obtained by
Borrower and are in full force and effect;

 

(c)           This Amendment and the Loan Documents constitute the valid and
legally binding obligations of Borrower, enforceable against Borrower in
accordance with their respective terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws and by general equitable principles, whether enforcement is sought
by proceedings at law or in equity;

 

(d)           All representations and warranties made by Borrower in the Loan
Documents are true and correct in all material respects, with the same force and
effect as if all such representations and warranties were fully set forth herein
and made as of the date hereof;

 

(e)           This Amendment is not a substitution, novation, discharge or
release of the Borrower’s obligations under the Loan Agreement or any of the
other Loan Documents, all of which shall and are intended to remain in full
force and effect;

 

 
- 2 - 

--------------------------------------------------------------------------------

 

 

(f)            (i) No Default or Event of Default has occurred and is continuing
under the Loan Documents; and (ii) there exist no defenses, offsets,
counterclaims or claims with respect to Borrower’s obligations and liabilities
under the Loan Agreement or any of the other Loan Documents; and

 

(g)           Borrower hereby ratifies and confirms in full its duties and
obligations under the Loan Agreement and the other Loan Documents.

 

7.             The following are conditions precedent to this Amendment:

 

(a)           Borrower shall have executed and delivered to Agent this
Amendment;

 

(b)           The representations and warranties contained in the Loan Documents
and in any certificates delivered to Agent in connection with the closing of
this Amendment shall be true and correct in all material respects, and all
covenants and agreements required to have been complied with and performed by
Borrower shall have been fully complied with and performed to the satisfaction
of Agent;

 

(c)           All actions taken in connection with the execution and delivery of
this Amendment shall be completely satisfactory to Agent and its counsel. Agent
and its counsel shall have received copies of all such documents, instruments,
and other items as Agent or its counsel may reasonably request in connection
therewith, all in form and substance satisfactory to Agent and its counsel, in
their sole discretion;

 

(d)           There has been no occurrence of any Default or Event of Default
that is continuing and/or the exercise by Agent or any Lender of any and all of
its available rights and remedies with respect thereto; and

 

(e)           Borrower shall have paid to Agent all fees and out-of-pocket
costs, expenses, and disbursements, including without limitation, reasonable
fees and expenses of counsel (whether in house counsel or retained counsel)
incurred by Agent in connection with the development, preparation, execution,
administration, interpretation, or performance of this Amendment and the
documents to be entered into and/or reviewed in connection therewith.

 

(f)            Such other matters as Agent shall reasonably require.

 

8.             This Amendment shall be deemed to be a contract under the laws of
the State of New York and for all purposes shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York
without regard to its conflict of laws principles (other than Sections 5-1401
and 5-1402 of the New York General Obligations Law).

 

9.             This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their successors and assigns.

 

10.           Except as specifically modified herein, the Loan Agreement and the
other Loan Documents are hereby ratified and confirmed.

 

 
- 3 - 

--------------------------------------------------------------------------------

 

 

11.           This Amendment may be executed in any number of counterparts, each
of which when executed and delivered shall be deemed to be an original, and all
of which when taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile, portable document format (.pdf), or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

12.           Borrower HEREBY ACKNOWLEDGES AND AGREES THAT AS OF THE DATE HEREOF
IT HAS NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY
KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY
PART OF ITS LIABILITY TO REPAY THE OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF OR
DAMAGES OF ANY KIND OR NATURE FROM AGENT. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, Borrower HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES
EACH LENDER AND AGENT AND EACH OF THEIR RESPECTIVE PREDECESSORS, AGENTS,
EMPLOYEES, AFFILIATES, ATTORNEYS, SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE
“RELEASED PARTIES”) FROM ALL CLAIMS WHATSOEVER, WHETHER KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT OR
CONDITIONAL, OR AT LAW OR IN EQUITY, IN ANY CASE ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE THIS AGREEMENT IS EXECUTED THAT Borrower MAY NOW OR
HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY, IRRESPECTIVE OF WHETHER ANY
SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND THAT ARISE FROM ANY OF THE LOANS, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND/OR THE
NEGOTIATION FOR AND EXECUTION OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION,
ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING
INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE. Borrower ACKNOWLEDGES
THAT THE FOREGOING RELEASE IS A MATERIAL INDUCEMENT TO AGENT AND LENDERS’
DECISION TO EXTEND TO SUCH CREDIT PARTY THE FINANCIAL ACCOMMODATIONS HEREUNDER
AND HAS BEEN RELIED UPON BY AGENT IN AGREEING TO MAKE THE LOAN. Borrower HEREBY
FURTHER SPECIFICALLY WAIVES ANY RIGHTS THAT IT MAY HAVE UNDER SECTION 1542 OF
THE CALIFORNIA CIVIL CODE (TO THE EXTENT APPLICABLE), WHICH PROVIDES AS FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR,” AND
FURTHER WAIVES ANY SIMILAR RIGHTS UNDER APPLICABLE LAWS.

 

[Remainder of page intentionally blank; signature pages follow.]

 

 
- 4 - 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Borrower, Agent and Lenders have executed this First
Amendment to Loan and Security Agreement as of the date first above written.

 

 

BORROWER:

 

 

 

 

 

 

HARVEST CAPITAL CREDIT

 

  CORPORATION,       a Delaware corporation                     By: /s/ Richard
P. Buckanavage     Name: Richard P. Buckanavage     Title: Chief Executive
Officer and President  

 

 

 

[Signature Page to First Amendment to Loan and Security Agreement] 

 

 
 

--------------------------------------------------------------------------------

 

 

 

ADMINISTRATIVE AGENT, COLLATERAL

 

 

AGENT, PAYMENT AGENT AND LENDER:

 

 

 

 

 

  CAPITALSOURCE BANK,     a California industrial bank                     By:
/s/ David Zimmerman     Name: David Zimmerman     Title: Senior Vice President  

 

 

 

[Signature Page to First Amendment to Loan and Security Agreement] 

 

 
 

--------------------------------------------------------------------------------

 

 

  LENDER:  

 

 

 

 

 

CITY NATIONAL BANK,

 

 

as a Lender

 

                  By: /s/ Eric Lo     Name: Eric Lo     Title: Vice President  

 

 

 

[Signature Page to First Amendment to Loan and Security Agreement]